Byan, O. J.
There is an inherent infirmity in the use of language; and therefore it is judicial duty to give it construc-tiou, ui res magis valeat guampereat. The records of official action are subject to this common infirmity; and therefore in *600passing judicially upon them, when authority appears or is implied by law, omnia prceswimmter rite acta, doñeo probetur m eontrarnum. We must construe these proceedings according to their intent, and assume that they were rightfully had, in the absence of all suggestion in the record to the contrary.
"When a public body resolves that an order purporting to be its own, and within its authority, shall be spread upon its journal, without limitation or qualification, it must be held to adopt the order. When the board of supervisors resolved that an order be entered in its journal, purporting that the board ordered and determined as follows, it ipso faeto ordered and determined what followed. And when it appears in the record of the proceedings that there were “ members all present,” and that the resolution passed, “ all members voting in the affirmative but one,” the record imports that the vote was by a full board, all the members excepting one voting for the resolution. “Every string ought to give his sound.” 3 Buis., 103. That is the record; “and the court cannot intend facts inconsistent with it, for the purpose of making it bad.” 1 Dough, 159.
By the Court.- — The judgment of the court below is affirmed.